Fourth Court of Appeals
                                  San Antonio, Texas
                                       December 21, 2016

                                      No. 04-16-00772-CV

Mandy PILGRIM, Stacy A. Keller-Lassater, Nefi Miramontes, and Stephanie Trevino-Lozano,
                                     Appellants

                                                v.

    FIRST AMERICAN TITLE CO., LLC and First American Title Insurance Company,
                                Appellees

                  From the 225th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016-CI-15145
                       Honorable Cathleen M. Stryker, Judge Presiding


                            A B A T E M E N T          O R D E R

        The parties have filed an agreed motion to abate the appeal in which they request the
court abate the appeal to allow the parties to mediate their dispute. The parties are scheduled to
mediate on January 25, 2017. The motion is GRANTED. It is ORDERED that this appeal is
ABATED until February 24, 2017. All appellate deadlines are suspended until February 24,
2017. After that date, the appellants must file a motion to dismiss the appeal due to settlement,
or if a settlement is not reached and finalized, a motion to reinstate the appeal. TEX. R. APP. P.
42.1(a).



                                                     _________________________________
                                                     Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of December, 2016.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court